Title: From John Adams to Thomas McKean, 26 November 1813
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy Nov. 26. 1813

Thanks for yours of the 15th. Mr Colman is much pleased and very grateful for your kind reception of him and regrets that his limited time would not permit him a longer Enjoyment of your Society and Civility.
As far as I recollect to have heared; your Account of the political Sentiments of Pensilvania and Delaware are mathematically exact, in 1774.5.6  I mean. An Analysis of the Interests and Numbers, in all the States, on each side during the revolution would be not only very curious and entertaining, but instructive and usefull. The same Interests, are now at Work, and do, and will keep this Nation divided.
I ventured to say, that about a third of the People of the Colonies were against the Revolution. A Fellow, next Week said in Print, that this was “a gross lie.” It was said equivocally. It might be applied to Cobbet, or to me. The Throat of the Scoundrel who wrote the Libel was not worth cutting. But the Fact is worth investigation.
In New England, two fifths were against Us. In New York, look into the Journals of Congress, and see how much trouble We had to keep several Counties from open Rebellion and others from Solemn declarations of Neutrality.–Your Accounts of Pensilvania and Delaware, are rather more in my favour. Marshalls Account of the Southern States is that Whiggs and Tories were pretty equally divided. From this review, one would conclude that more rather than less than one third were in their hearts against Us. What is your Opinion?
I thank you for the Anecdote of Sir William Keith and Peregrine Pickle.
I, also have the honour to be a great reader of Novels. But I never could read Peregrine through. Smollet is too vulgar, too low in his own Stile, too smutty. Yet I know it is life. Such is too great a part of our beastly Species. Swifts Yahoos are worse still. These Romances make Us, as Whitefield pronounced Us to be “half beast half devil” And History makes Us little better. Implicit Faith is not due to Swift Whitefield, Romances nor History. Scotts Novells in verse and the Scottish Chiefs in prose have given me more than Amusement. They have given me Information. Never till I read these Romances did I, or could I, fully understand comprehend or conceive the principle of the Clanship in Scotland, or the Spirit of the feudal system in Europe. These Romances have made it plain, that feudal Clanship was founded in the most abject Superstition and the most horrible despotism. The pretended or real Attachment of Negroes to their Masters in the West India Islands is not more obsequious not better nor worse founded.
Richardsons Clarissa is an exception to your general rule.
As to our American Histories, I am told Marshall had seventy thousand dollars for his London Copy of the Life of Washington. If your information on this print is different, “candidus importe.”
I have been importuned to write an History. So I doubt not have you. And you have had more Experience than I.
I can give no Answer, more proper than our venerable Old Secretary Thomson lately gave, when he was importuned to write an History of the Revolution; he said No, My History would so differ from other Histories and Traditions that I should give Offence.”
I have no great Objection to giving Offence to People who take Offence without just cause: but I have no Ambition to be thought a Liar by Posterity, and I am sure nobody would believe my history, who believed any other that I have seen
Episcopalians and Quakers as well as Proprietarians were generally Royalists. The Town I now inhabit is governed by the Church. I could give you a History of this Village, for seventy years that I have known it, and remember it, which would be an Epitomy of the History of the United States. This Village has been the Theatre of as much ecclesiastical and political Intrigue, and a spot of as much Corruption as any equal Number of Acres in U.S. I could write a true history of this Parish for almost two hundred years, and should be obliged to include the Characters of Archbishop Laud, his Tools Thomas Morton and Sir Christopher Gardner, his humble Friend Weston, of Vasalls, of Apthorps, of Millers, of Sherley, of Thayers, of Gooch  many others, on one side: and of Shepards Quinceys, Goddingtons, Thompsons  Fisks Handcocks . Many others on the other: which would read as much like a Romance, a Perregrine Pickle, be quite so entertaining, and still more instructive.
Reciprocating all your friendly Wishes I am, Sir / your old Friend 

John Adams